Order entered September 21, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00717-CV

               JOE ERVIN LOCKRIDGE, Appellant
                            V.
      ASHLEY RENEE SAYLORS, NANCY KNOX-BIERMAN, AND
                 STEPHANIE MARTIN, Appellees

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-02578

                                     ORDER

      Before the Court is appellant’s motion for extension of time to file an

affidavit of inability to pay costs. We note the clerk’s record contains a copy of an

affidavit of inability to pay filed on September 9, 2020 and a copy of an affidavit

of inability to pay filed on February 25, 2021. Because nothing reflects the trial

court ordered appellant to pay costs, appellant is not required to pay costs, and an

affidavit of inability to pay costs need not be filed in this Court. See TEX. R. CIV.

P. 145; TEX. R. APP. P. 20.1. Accordingly, we DENY appellant’s motion as moot.


                                             /s/    KEN MOLBERG
                                                    JUSTICE